Title: From George Washington to Charles Cotesworth Pinckney, 8 July 1796
From: Washington, George
To: Pinckney, Charles Cotesworth


        Private & confidential
       
        
          My dear Sir,
          Mount Vernon 8th July 1796
        
        The situation of Affairs, and the interests of this Country as they relate to France, render it indispensably necessary that a faithful organ near that government—able & willing to explain its views, and to ascertain those of France, should immediately fill the place of our present Minister Plenipotentiary at Paris.
        Policy requires that this character should be well attached to the government of his own Country; and not be obnoxious to the one to which he is sent; to be essentially serviceable.
        Where then can a man be found that would answer this description better than yourself?
        It is a fact too notorious to be denied, that the greatest embarrassments under which the Administration of this government labours, proceed from the counteraction of people among ourselves, who are more disposed to promote the views of another Nation than to establish National character of their own; and that, unless the virtuous, and independent men of this Country will step forward, it is not difficult to predict the consequences.
        Such is my decided opinion. After what has passed between us, on former occasions (respecting your filling some of the important Offices in our government) I must confess that I hesitated before I resolved on this Address, lest you might think I was too importunate; & that your former answers ought to have outweighed the desire of making it. Had not the case been important & urgent, I might have hesitated longer; but in finding a character of the description I have mentioned, you will be at no loss to percieve the difficulty which occurs. He must be a man whose abilities, & celebrity of character are well known to the People of this Country; whose honor & integrity are unimpeached; and who ought, as far as the nature of the thing will admit, be acceptable to all parties. Doubtless many such there are, but those who have been, either in the Executive or Legislative departments of the General government, and are best known to me, have been so decisive in their politics, and possibly so frank & public in their declarations, as to render it very difficult to chuse from among them, one in whom the confidence

of this country could be placed, and the prejudices of the other not excited.
        Thus, my good Sir, you have a candid exposition of my sentiments & wishes. I have only to add to them, a request, that you would be so obliging as to give me a prompt answer; and, if in the affirmative, that you would repair to Philadelphia, prepared to proceed on the Mission, with as little delay as can be avoided. Possibly you might have less objection to the excursion, if it would occasion a few months absence only, than to a permanent residence; but the Power of the Executive (in the recess of the Senate) extends only to the filling of vacancies; and one will be occasioned by the recall of the present incumbent; a measure resolved on. It is unnecessary to add how much, and how sincerely I am—Dear Sir Your obedt & Affecte Servt
        
          Go: Washington
        
      